 Case 2:20-cv-02750-CCC-MF Document 1 Filed 03/12/20 Page 1 of 15 PageID: 1



William P. Deni, Jr.
Charles H. Chevalier
J. Brugh Lower
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102
Tel: (973) 596-4500
Fax: (973) 596-0545

Attorneys for Plaintiffs
Merck Sharp & Dohme B.V.
and Organon USA Inc.

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


MERCK SHARP & DOHME B.V. and
ORGANON USA INC.,

                        Plaintiffs,                          Civil Action No. 20-2750

         v.                                               Document Electronically Filed

GLAND PHARMA LIMITED,

                        Defendant.



                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Merck Sharp & Dohme B.V. (“Merck B.V.”) and Organon USA Inc.

(“Organon”) (together, “Merck”), by their attorneys, bring this complaint against Defendant Gland

Pharma Limited (“Gland”), and hereby allege as follows:

                                 NATURE OF THE ACTION

              1.      This is an action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 100, et seq., including 35 U.S.C. § 271(e)(2), the Drug Price Competition and

Patent Term Restoration Act of 1984, 21 U.S.C. § 355(j) (the “Hatch-Waxman Act”), and the

Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that arises out of Gland’s submission of


                                               -1-
 Case 2:20-cv-02750-CCC-MF Document 1 Filed 03/12/20 Page 2 of 15 PageID: 2



an Abbreviated New Drug Application (“ANDA”) to the U.S. Food and Drug Administration

(“FDA”) seeking approval to commercially manufacture, use, offer for sale, sell, and/or import all

strengths of a purported generic version of Bridion® (sugammadex) Injection prior to the expiration

of U.S. Patent No. RE44,733 (“the ’733 patent”).

                                             PARTIES

               2.      Plaintiff Merck Sharp & Dohme B.V. (“Merck B.V.”) is a corporation

organized and existing under the laws of the Netherlands with its principal place of business at

Waarderweg 39, Haarlem, Netherlands 2031 BN. Merck B.V. is an indirect, wholly owned

subsidiary of Merck & Co., Inc., a New Jersey corporation, which has its principal place of

business at 2000 Galloping Hill Road, Kenilworth, New Jersey 07033.

               3.      Plaintiff Organon USA Inc. (“Organon”) is a corporation organized and

existing under the laws of the State of New Jersey with its principal place of business at One Merck

Drive, Whitehouse Station, New Jersey 08889. Organon is a wholly owned subsidiary of Merck

& Co., Inc.

               4.      On information and belief, Defendant Gland Pharma Limited (“Gland”) is

a corporation organized and existing under the laws of India, with a place of business at Survey

No. 143-148, 150 & 151 Near Gandimaisamma ‘X’ Roads D.P. Pally, Dundigal Gandimaisamma

Mandal Medchal-Malkjgiri District, Hyderabad, Telangana, 500043 India. On information and

belief, Gland is in the business of, among other things, manufacturing, promoting, marketing,

selling, offering for sale, using, distributing, and importing into the United States, generic versions

of branded pharmaceutical drugs for the U.S. market, itself or through its U.S. agents.

               5.      By a letter dated January 31, 2020 (“Gland Notice Letter”), Gland notified

Merck that Gland had submitted to the FDA ANDA No. 214364 (“Gland’s ANDA”) for purported

generic versions of sugammadex injection, 200 mg/2 mL and 500 mg/5 mL (“Gland ANDA


                                                 -2-
 Case 2:20-cv-02750-CCC-MF Document 1 Filed 03/12/20 Page 3 of 15 PageID: 3



Products”), seeking FDA approval to engage in the commercial manufacture, use, sale, offer for

sale, and/or importation of the Gland ANDA Products in or into the United States, including New

Jersey, prior to the expiration of the ’733 patent.

                6.      On information and belief, Gland holds Drug Master File No. 34233 for

sugammadex sodium.

                                  JURISDICTION AND VENUE

                7.      Merck incorporates each of the preceding paragraphs 1–6 as if fully set forth

herein.

                8.      This is a civil action for patent infringement arising under the patent laws

of the United States, 35 U.S.C. § 100, et seq., including 35 U.S.C. § 271, for infringement of the

asserted patent. This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1338(a), 2201, and 2202.

                9.      Gland is subject to personal jurisdiction in New Jersey because, among

other things, Gland itself, and through its U.S. agents, has purposely availed itself of the benefits

and protections of New Jersey’s laws such that it should reasonably anticipate being sued in this

Court.    On information and belief, Gland itself, and through its U.S. agents, develops,

manufactures, imports, markets, distributes, uses, offers to sell, and/or sells generic drugs

throughout the United States, including in the State of New Jersey, and therefore transacts business

within the State of New Jersey related to Merck’s claims, and/or has engaged in systematic and

continuous business contacts within the State of New Jersey.

                10.     Gland has committed an act of infringement in this judicial district by filing

ANDA No. 214364 with the intent to make, use, sell, offer for sale, and/or import the Gland ANDA

Products in or into this judicial district, prior to the expiration of the ’733 patent.

                11.     Gland’s website states that Gland is a “global player with presence in about


                                                   -3-
 Case 2:20-cv-02750-CCC-MF Document 1 Filed 03/12/20 Page 4 of 15 PageID: 4



90 countries in five continents,” with “world-class manufacturing facilities accepted by global

regulatory agencies     including    USFDA      (USA)….”        See,   About    Us,   available at

http://www.glandpharma.com/about.html (last visited March 10, 2020). Gland’s website further

indicates that, in the United States, it has 53 approved ANDAs, 100 under review, and 71 under

development.            See      Business      Development,        Licensing,      available      at,

http://www.glandpharma.com/licensing.html (last visited March 10, 2020).

               12.     Gland has taken the costly, significant step of applying to the FDA for

approval to engage in future activities, including the marketing of the Gland ANDA Products, that

will be purposefully directed at New Jersey and elsewhere in the United States.

               13.     On information and belief, Gland has systematic and continuous contacts

with New Jersey; has established distribution channels for drug products in New Jersey; regularly

and continuously conducts business in New Jersey, including by selling drug products in New

Jersey, either directly or indirectly through its U.S. agents; has purposefully availed itself of the

privilege of doing business in New Jersey; and derives substantial revenue from the sale of drug

products in New Jersey.

               14.     On information and belief, if Gland’s ANDA is approved, Gland will

manufacture, market, promote, sell, offer for sale, import, use and/or distribute the Gland ANDA

Products within the United States, including in New Jersey, consistent with Gland’s practices for

the marketing and distribution of other generic pharmaceutical products. On information and

belief, Gland, either directly or indirectly through its U.S. agents, regularly does business in New

Jersey, and its practices with other generic pharmaceutical products have involved placing those

products into the stream of commerce for distribution throughout the United States, including in

New Jersey. On information and belief, Gland’s generic pharmaceutical products are used and/or




                                                -4-
 Case 2:20-cv-02750-CCC-MF Document 1 Filed 03/12/20 Page 5 of 15 PageID: 5



consumed within and throughout the United States, including in New Jersey. On information and

belief, the Gland ANDA Products will be prescribed by physicians practicing in New Jersey,

dispensed by pharmacies located within New Jersey, and used by patients in New Jersey. Each of

these activities would have a substantial effect within New Jersey and would constitute

infringement of the ’733 patent in the event that the Gland ANDA Products are approved before

the ’733 patent expires.

               15.     On information and belief, Gland derives substantial revenue from generic

pharmaceutical products that are used and/or consumed within New Jersey, and that are

manufactured by Gland and/or for which Gland is the named applicant on approved ANDAs. On

information and belief, various products for which Gland is the named applicant on approved

ANDAs are available at retail pharmacies in New Jersey.

               16.     On information and belief, Gland has consented to jurisdiction in New

Jersey in one or more prior cases arising out of the filing of its ANDAs, and/or has filed

counterclaims in such cases. See, e.g., Chiesi USA Inc. et al. v. Gland Pharma Ltd., No. 2:19-cv-

18565-MCA-MAH, (D.N.J. Sept. 30, 2019); Medicure Int’l, Inc. v. Gland Pharma Ltd., No. 2:18-

cv-16246-KM-MAH (D.N.J. Nov. 16, 2018).

               17.     Additionally, this Court has personal jurisdiction over Gland because the

requirements of Federal Rule of Civil Procedure 4(k)(2)(A) are met as (a) Merck’s claims arise

under federal law; (b) Gland is a foreign defendant not subject to general personal jurisdiction in

the courts of any state; and (c) Gland has sufficient contacts in the United States as a whole,

including, but not limited to, by participating in the preparation and submission of Gland’s ANDA,

participating in the preparation and submission of DMF No. 34233 to the FDA, and/or

manufacturing and/or selling pharmaceutical products distributed throughout the United States,




                                                -5-
 Case 2:20-cv-02750-CCC-MF Document 1 Filed 03/12/20 Page 6 of 15 PageID: 6



including in this judicial district, such that this Court’s exercise of jurisdiction over Gland satisfies

due process.

                18.     Venue is proper in this Court as to Gland because Gland is a foreign entity

who may be sued in any judicial district, including in the District of New Jersey. 28 U.S.C.

§ 1391(c)(3); see also 28 U.S.C. § 1400(b).

                                      THE PATENT-IN-SUIT

                19.     Merck B.V. is the owner and assignee of the ’733 patent, entitled “6-

Mercapto-Cyclodextrin Derivatives: Reversal Agents For Drug-Induced Neuromuscular Block”

(attached as Exhibit A). Merck B.V. has the right to enforce the ’733 patent.

                20.     The ’733 patent was duly and legally issued on January 28, 2014. The ’733

patent was a reissue of U.S. Patent No. 6,670,340, which was duly and legally issued on December

30, 2003.

                21.     The ’733 patent includes claims that recite 6-per-deoxy-6-per-(2-

carboxyethyl)thio-γ-cyclodextrin,         compositions         containing        6-per-deoxy-6-per-(2-

carboxyethyl)thio-γ-cyclodextrin, methods of using 6-per-deoxy-6-per-(2-carboxyethyl)thio-γ-

cyclodextrin, and kits containing 6-per-deoxy-6-per-(2-carboxyethyl)thio-γ-cyclodextrin.

                22.     6-Per-deoxy-6-per-(2-carboxyethyl)thio-γ-cyclodextrin is also referred to

as sugammadex.

                23.     The FDA’s Approved Drug Products with Therapeutic Equivalence

Evaluations (“Orange Book”) currently lists the expiration of the ’733 patent as January 27, 2021.

On February 4, 2020, the United States Patent and Trademark Office (“PTO”) issued a Notice Of

Final Determination on the patent term extension (“PTE”) application for the ’733 patent, wherein

the PTO determined that the ’733 patent is eligible for 5 years of PTE (attached as Exhibit B).




                                                  -6-
 Case 2:20-cv-02750-CCC-MF Document 1 Filed 03/12/20 Page 7 of 15 PageID: 7



Therefore, after the PTE certificate is issued, the expiration of the ’733 patent will be January 27,

2026.

                              THE BRIDION® DRUG PRODUCT

               24.     Organon is the holder of New Drug Application (“NDA”) No. 022225,

under which the FDA approved the commercial marketing of Bridion® (sugammadex) Injection

(“Bridion®”) on December 15, 2015, under Section 505(a) of the Federal Food, Drug, and

Cosmetic Act (“FDCA”), 21 U.S.C. § 355(a).              Bridion® is approved for the reversal of

neuromuscular blockade induced by rocuronium bromide and vecuronium bromide in adults

undergoing surgery. Bridion® is distributed in the United States by Merck Sharp and Dohme

Corp., a wholly owned subsidiary of Merck & Co., Inc., in 200 mg/2 mL and 500 mg/5 mL

strengths in a single-dose vial for bolus injection. A true and correct copy of the current prescribing

information for Bridion® is attached as Exhibit C.

               25.     Bridion® is a first-in-class drug that works differently than prior agents used

for the reversal of neuromuscular blockade. The active ingredient in Bridion®, sugammadex, is a

modified cyclodextrin that acts by directly encapsulating, binding, and inactivating agents used by

healthcare providers to induce neuromuscular blockade in patients undergoing surgery, e.g.,

rocuronium or vecuronium, to reverse their effects.          After intravenous injection, Bridion®

distributes through plasma and binds to such neuromuscular blocking agents (“NMBAs”) to form

a complex. This process reduces the amount of NMBA available to bind to nicotinic cholinergic

receptors in the neuromuscular junction, resulting in the reversal of neuromuscular blockade.

               26.     By this mechanism, Bridion® also avoids several of the side effects

associated with prior reversal agents, such as acetylcholinesterase inhibitors. Traditional reversal

agents are co-administered with other agents to manage these side effects, but the co-administered

agents can cause a number of additional side effects. Moreover, Bridion® is capable of reversing


                                                 -7-
 Case 2:20-cv-02750-CCC-MF Document 1 Filed 03/12/20 Page 8 of 15 PageID: 8



the complete and prolonged block of neuromuscular function (known as “profound block”) that

can occur with the administration of NMBAs. Further, intravenous administration of sugammadex

results in more rapid recovery from moderate or deep neuromuscular blockade in patients

undergoing surgery who received rocuronium or vecuronium, as compared to neostigmine or

succinylcholine. Because of at least these unique features, Bridion® has been viewed as a

significant advance in the field of anesthesiology.

               27.     Bridion®, as well as methods of using Bridion®, are covered by one or more

claims of the ’733 patent. The ’733 patent has been listed in connection with NDA No. 022225 in

the FDA’s Orange Book.

     DEFENDANT’S ANDA AND NOTICE OF PARAGRAPH IV CERTIFICATION

               28.     On information and belief, Gland has submitted or caused the submission

of Gland’s ANDA to the FDA under 21 U.S.C. § 355(j), to obtain approval to engage in the

commercial manufacture, use, offer to sell, or sale within the United States or importation into the

United States of the Gland ANDA Products, as a purported generic version of Bridion®, prior to

the expiration of the ’733 patent.

               29.     On information and belief, the FDA has not yet approved Gland’s ANDA.

               30.     In the Gland Notice Letter, Gland notified Merck of the submission of

Gland’s ANDA to the FDA. The purpose of this submission was to obtain approval under the

FDCA to engage in the commercial manufacture, use, offer for sale, sale, and/or importation of

the Gland ANDA Products prior to the expiration of the ’733 patent.

               31.     In the Gland Notice Letter, Gland acknowledged that the Reference Listed

Drug for Gland’s ANDA is Bridion®. Bridion® is indicated for the reversal of neuromuscular

blockade induced by rocuronium bromide and vecuronium bromide in adults undergoing surgery.

               32.     In the Gland Notice Letter, Gland also notified Merck that, as part of its


                                                -8-
 Case 2:20-cv-02750-CCC-MF Document 1 Filed 03/12/20 Page 9 of 15 PageID: 9



ANDA, Gland had filed a purported Paragraph IV Certification pursuant to 21 U.S.C.

§ 355(j)(2)(A)(vii)(IV), with respect to the ’733 patent.

                 33.     On information and belief, Gland submitted its ANDA to the FDA

containing certifications pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) asserting that the ’733

patent is invalid, unenforceable, and/or will not be infringed by the manufacture, use, offer for

sale, sale, and/or importation of the Gland ANDA Products.

                 34.     In the Gland Notice Letter, Gland stated that the Gland ANDA Products

contain sugammadex as an active ingredient.

                 35.     On information and belief, Gland prepared and submitted Gland’s ANDA,

and intends to further prosecute Gland’s ANDA. On information and belief, if the FDA approves

Gland’s ANDA, Gland will manufacture, offer for sale, or sell the Gland ANDA Products within

the United States, or will import the Gland ANDA Products into the United States. On information

and belief, if the FDA approves Gland’s ANDA, Gland will actively induce or contribute to the

manufacture, use, offer for sale, sale, or importation of the Gland ANDA Products in or into the

United States.

                 36.     Merck brings this action within forty-five days of receipt of the Gland

Notice Letter. Accordingly, Merck is entitled to a stay of FDA approval pursuant to 21 U.S.C.

§ 355(j)(5)(B)(iii).

                       COUNT I – INFRINGEMENT OF THE ’733 PATENT

                 37.     Merck incorporates each of the preceding paragraphs 1–36 as if fully set

forth herein.

                 38.     The Gland ANDA Products, and the use of the Gland ANDA Products, are

covered by one or more claims of the ’733 patent, including at least claim 1 of the ’733 patent,

because claim 1 of the ’733 patent encompasses the sugammadex utilized in the Gland ANDA


                                                -9-
Case 2:20-cv-02750-CCC-MF Document 1 Filed 03/12/20 Page 10 of 15 PageID: 10



Products.

                39.    In the Gland Notice Letter, Gland did not specifically contest infringement

of claims 1-3, 5 and 11-14 of the ’733 patent.

                40.    Gland’s submission of Gland’s ANDA with a Paragraph IV Certification

for the purpose of obtaining approval to engage in the commercial manufacture, use, offer for sale,

sale, and/or importation of the Gland ANDA Products in or into the United States before the

expiration of the ’733 patent is an act of infringement of the ’733 patent under 35 U.S.C. §

271(e)(2)(A).

                41.    If approved by the FDA, Gland’s commercial manufacture, use,

importation, sale, and/or offer for sale of the Gland ANDA Products in or into the United States

will directly infringe, contribute to the infringement of, and/or actively induce the infringement of

one or more claims of the ’733 patent under 35 U.S.C. § 271(a)-(c).

                42.    On information and belief, Gland will engage in the commercial

manufacture, use, offer for sale, sale, marketing, distribution, and/or importation of the Gland

ANDA Products in or into the United States immediately and imminently upon approval of

Gland’s ANDA.

                43.    The commercial manufacture, use, sale, offer for sale, or importation of the

Gland ANDA Products in or into the United States would infringe one or more claims of the ’733

patent.

                44.    On information and belief, the commercial manufacture, use, sale, offer for

sale, or importation of the Gland ANDA Products in accordance with, and as directed by, its

proposed product labeling would infringe one or more claims of the ’733 patent.

                45.    On information and belief, upon FDA approval of Gland’s ANDA, Gland




                                                 -10-
Case 2:20-cv-02750-CCC-MF Document 1 Filed 03/12/20 Page 11 of 15 PageID: 11



will, through its own actions or through the actions of its agents, market and/or distribute the Gland

ANDA Products to resellers, pharmacies, hospitals, clinics, healthcare professionals, and other end

users. On information and belief, Gland will knowingly and intentionally accompany the Gland

ANDA Products with a product label or product insert that will include instructions for using or

administering the Gland ANDA Products, which are substantially similar to the instructions in the

prescribing information for Bridion®, attached as Exhibit C, and which, if followed, will infringe

the ’733 patent.     Accordingly, Gland will induce resellers, pharmacies, hospitals, clinics,

healthcare professionals, and other end users of the Gland ANDA Products to directly infringe the

’733 patent. On information and belief, Gland will encourage acts of direct infringement with

knowledge of the ’733 patent and knowledge that Gland is encouraging infringement.

               46.     On information and belief, Gland plans and intends to, and will, actively

induce infringement of the ’733 patent when Gland’s ANDA is approved, and plans and intends

to, and will, do so immediately and imminently upon approval. Gland’s activities will be done

with knowledge of the ’733 patent and specific intent to infringe that patent.

               47.     On information and belief, Gland knows that the Gland ANDA Products

and proposed labeling are especially made or adapted for use in infringing the ’733 patent, that the

Gland ANDA Products are not a staple article or commodity of commerce, and that the Gland

ANDA Products and accompanying proposed labeling are not suitable for substantial

noninfringing use. On information and belief, Gland plans and intends to, and will, contribute to

infringement of the ’733 patent immediately and imminently upon approval of Gland’s ANDA.

               48.     Notwithstanding Gland’s knowledge of the claims of the ’733 patent, Gland

has continued to assert its intent to manufacture, use, offer for sale, sell, distribute, and/or import

the Gland ANDA Products with its product labeling in or into the United States following FDA




                                                 -11-
Case 2:20-cv-02750-CCC-MF Document 1 Filed 03/12/20 Page 12 of 15 PageID: 12



approval of Gland’s ANDA prior to the expiration of the ’733 patent.

               49.    The foregoing actions by Gland constitute and/or will constitute direct

infringement of the ’733 patent; active inducement of infringement by others of the ’733 patent;

and contribution to the infringement by others of the ’733 patent.

               50.    On information and belief, Gland filed Gland’s ANDA with a Paragraph IV

Certification without adequate justification for asserting that the ’733 patent is invalid,

unenforceable, and/or not infringed by the commercial manufacture, use, offer for sale, sale, or

importation in or into the United States of the Gland ANDA Products. On information and belief,

Gland has acted with full knowledge of the ’733 patent and without a reasonable basis for believing

that it would not be liable for direct infringement of the ’733 patent; active inducement of

infringement by others of the ’733 patent; and/or contribution to the infringement by others of the

’733 patent. On information and belief, the direct and indirect infringement by Gland of the ’733

patent was and is willful. Gland’s conduct renders this case “exceptional” under 35 U.S.C. § 285.

               51.    Merck will be substantially and irreparably damaged by infringement of the

’733 patent. Unless Gland is enjoined from directly infringing the ’733 patent, actively inducing

infringement of the ’733 patent, and contributing to the infringement of the ’733 patent, Merck

will suffer irreparable injury. Merck has no adequate remedy at law, and considering the balance

of hardships between Merck and Gland, a remedy in equity is warranted. Further, the public

interest would not be disserved by the entry of an injunction.

                                    PRAYER FOR RELIEF

       WHEREFORE, Merck requests the following relief:

       (a)      A judgment that the ’733 patent has been infringed under 35 U.S.C. § 271(e)(2)

by Gland’s submission to the FDA of Gland’s ANDA;

       (b)      A judgment, pursuant to 35 U.S.C. § 271(e)(4)(A), ordering that the effective date


                                               -12-
Case 2:20-cv-02750-CCC-MF Document 1 Filed 03/12/20 Page 13 of 15 PageID: 13



of any FDA approval of the commercial manufacture, use, or sale of the Gland ANDA Products,

or any other drug product that infringes or the use of which infringes the ’733 patent, be not earlier

than the expiration date of the ’733 patent, inclusive of any extension(s) and additional period(s)

of exclusivity;

          (c)     A preliminary and permanent injunction, pursuant to 35 U.S.C. §§ 271(e)(4)(B) and

283 and Rule 65, Fed. R. Civ. P., enjoining Gland, and all persons acting in concert with Gland,

from the commercial manufacture, use, offer for sale, or sale in the United States, or importation

into the United States of the Gland ANDA Products, or any other drug product covered by or

whose use is covered by the ’733 patent, prior to the expiration of the ’733 patent, inclusive of any

extension(s) and additional period(s) of exclusivity;

          (d)     A judgment declaring that the commercial manufacture, use, offer for sale, or sale

in the United States, or importation into the United States of the Gland ANDA Products, or any

other drug product that is covered by or whose use is covered by the ’733 patent, prior to the

expiration of the ’733 patent, inclusive of any extension(s) and additional period(s) of exclusivity,

will infringe, induce the infringement of, and contribute to the infringement by others of the ’733

patent;

          (e)     A declaration that Gland’s commercial manufacture, use, offer for sale, or sale in

the United States, or importation into the United States, of the Gland ANDA Products, or inducing

or contributing to such conduct, would constitute infringement of one or more claims of the ’733

Patent by Gland under one or more of 35 U.S.C. § 271(a), (b), and (c);

          (f)     An award of damages or other relief, pursuant to 35 U.S.C. § 271(e)(4)(C), if Gland

engages in the commercial manufacture, use, offer for sale, or sale in the United States, or

importation into the United States of the Gland ANDA Products, or any product that infringes the




                                                 -13-
Case 2:20-cv-02750-CCC-MF Document 1 Filed 03/12/20 Page 14 of 15 PageID: 14



’733 patent, or induces or contributes to such conduct, prior to the expiration of the ’733 patent,

inclusive of any extension(s) and additional period(s) of exclusivity;

       (g)     A judgment that Gland willfully and deliberately infringed the ’733 patent;

       (h)     A declaration that this is an exceptional case and an award of attorney’s fees

pursuant to 35 U.S.C. § 285;

       (i)     Costs and expenses in this action; and

       (j)     Such further and other relief as this Court may deem just and proper.




                                               -14-
Case 2:20-cv-02750-CCC-MF Document 1 Filed 03/12/20 Page 15 of 15 PageID: 15



Dated: March 12, 2020                                  Respectfully submitted,
       Newark, New Jersey
                                                       s/ William P. Deni, Jr.
Of Counsel:                                            William P. Deni, Jr.
                                                       Charles H. Chevalier
John J. Normile (pro hac vice to be submitted)         J. Brugh Lower
Sarah A. Geers                                         GIBBONS P.C.
Lisamarie LoGiudice (pro hac vice to be submitted)     One Gateway Center
JONES DAY                                              Newark, New Jersey 07102
250 Vesey Street                                       Tel: (973) 596-4500
New York, NY 10281                                     Fax: (973) 596-0545
(212) 326-3939                                         wdeni@gibbonslaw.com
                                                       cchevalier@gibbonslaw.com
Andrea Weiss Jeffries (pro hac vice to be submitted)   jlower@gibbonslaw.com
JONES DAY
555 S. Flower Street                                   Attorneys for Plaintiff
Los Angeles, CA 90071                                  Merck Sharp & Dohme B.V.
(213) 243-2176                                         and Organon USA Inc.

Anthony M. Insogna
JONES DAY
4655 Executive Drive, Suite 1500
San Diego, CA 92121-3134
(858) 314-1130

Jihong Lou (pro hac vice to be submitted)
JONES DAY
51 Louisiana Avenue, NW
Washington, DC 20001-2113
(202) 879-3631

Shayna Cook (pro hac vice to be submitted)
Alan Littmann (pro hac vice to be submitted)
Doug Winnard (pro hac vice to be submitted)
Lauren Abendshien (pro hac vice to be submitted)
GOLDMAN ISMAIL TOMASELLI
BRENNAN & BAUM LLP
200 S. Wacker Drive, 22nd Floor
Chicago, IL 60606
(312) 681-6000




                                             -15-
